DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               GANI BROWN,
                                 Appellant,

                                     v.

   DEPARTMENT OF AGRICULTURE AND CONSUMER SERVICES,
                 DIVISION OF LICENSING,
                        Appellee.

                              No. 4D17-3488

                              [March 14, 2018]

   Appeal from the Department of Agriculture and Consumer Services,
Division of Licensing, L.T. Case No. CW201703076.

  Gani Brown, Hallandale Beach, pro se.

  John B. Fricke, Jr., Senior Attorney, Department of Agriculture and
Consumer Services, Division of Licensing, Tallahassee, for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.